        Case 3:20-cv-00014-JWD-EWD                          Document 1-3               01/08/20 Page 1 of 3


From:             Don Cazayoux
To:               Frank Neuner
Cc:               Raina Vallot; Lane Ewing; Bethany Murray; Greeves, Geoffrey; Purvis, Alex; Jamie Viator; Phillip Smith; Phillips,
                  Tod
Subject:          Re: Calumet Specialty Products Partners, L.P., et al v. National Union Fire Insurance Company of Pittsburgh, PA,
                  et al.
Date:             Monday, December 30, 2019 8:34:18 AM


Glad y’all got to go. We were there too. Fantastic experience. Settlement has not been totally
completed at this point. We will certainly let you know once that is done. Happy new year


        On Dec 30, 2019, at 8:22 AM, Frank Neuner <FNeuner@neunerpate.com> wrote:


          Thanks Don. Hope your Christmas was great. Did you go to Atlanta for the
        game? We were there and it was awesome. Have you finalized your settlement
        with the other insurers? Happy New Year, Frank


        FRANK X. NEUNER, JR.
        NEUNERPATE
        ATTORNEY


        P: 337 237 7000 D: 337 272 0311
        C: 337 654 4424  F: 337 272 0302
        fneuner@NeunerPate.com


        One Petroleum Center
        1001 West Pinhook Road, Suite 200
        Lafayette, LA 70503




              On Dec 21, 2019, at 4:41 PM, Don Cazayoux
              <don@cazayouxewing.com> wrote:



              Yes, Frank that will be fine. Because the discovery was propounded back
              in September it will be difficult to accommodate any further requests for
              additional time beyond January 10.

              Hope you and your family have a great Christmas and New Year. Take
              care,

              Don

              Don Cazayoux
              Cazayoux Ewing, LLC


                                                                                                                   EXHIBIT C
Case 3:20-cv-00014-JWD-EWD              Document 1-3        01/08/20 Page 2 of 3


    257 Maximilian Street                                                143
    East Main Street
    Baton Rouge, LA 70802                                                New
    Roads, LA 70760
    (225) 650-7400                                                       (225)
    638-3276
    Fax: (225) 650-7401                                                  Fax:
    (225) 638-8319

    From: Frank Neuner <FNeuner@neunerpate.com>
    Sent: Wednesday, December 18, 2019 5:19 PM
    To: Raina Vallot <raina@cazayouxewing.com>
    Cc: Don Cazayoux <don@cazayouxewing.com>; Lane Ewing
    <lane@cazayouxewing.com>; Bethany Murray
    <bethany@cazayouxewing.com>; Greeves, Geoffrey
    <ggreeves@bradley.com>; Purvis, Alex <apurvis@bradley.com>; Jamie
    Viator <jviator@neunerpate.com>; Phillip Smith
    <psmith@neunerpate.com>; Phillips, Tod
    <phillips@wrightclosebarger.com>
    Subject: RE: Calumet Specialty Products Partners, L.P., et al v. National
    Union Fire Insurance Company of Pittsburgh, PA, et al.

    Don and Geof:

    It is our understanding that Calumet and the other Market Members
    have come to an agreement regarding Calumet’s claims, though we are
    uncertain as to the details. Some of our discovery responses were to
    be a cooperative effort and we are now working to address discovery
    responses solo. Given the change in party composition and the
    holidays fast approaching, is Calumet agreeable to a deadline of
    January 10, 2020 – barring any unforeseen changes in party affiliation?
    If that is agreeable, please advise and we will work toward that goal.
    Thanks and best wishes for the holidays, Frank



    From: Raina Vallot <raina@cazayouxewing.com>
    Sent: Wednesday, December 18, 2019 4:18 PM
    To: Frank Neuner <FNeuner@neunerpate.com>
    Cc: Don Cazayoux <don@cazayouxewing.com>; Lane Ewing
    <lane@cazayouxewing.com>; Bethany Murray
    <bethany@cazayouxewing.com>; Greeves, Geoffrey
    <ggreeves@bradley.com>; Purvis, Alex <apurvis@bradley.com>
    Subject: Calumet Specialty Products Partners, L.P., et al v. National Union
    Fire Insurance Company of Pittsburgh, PA, et al.



                                                                                  EXHIBIT C
Case 3:20-cv-00014-JWD-EWD                                  Document 1-3                01/08/20 Page 3 of 3


         Mr. Neuner,

         Please see the attached correspondence from Mr. Cazayoux.

         Sincerely,

         Raina Vallot
         Legal Assistant to Donald J. Cazayoux, Jr.,
            J. Lane Ewing, Jr. and J. Stan Lemelle
         Cazayoux Ewing, LLC
         257 Maximilian Street
         Baton Rouge, LA 70802
         (225) 650- 7400
         raina@cazayouxewing.com




         CONFIDENTIALITY STATEMENT

         This e-mail and any files transmitted with it are confidential and are intended solely for the use of the
         individual or entity to whom they are addressed. This communication may contain material protected
         by the attorney-client privilege. If you are not the intended recipient or the person responsible for
         delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error
         and that any use, dissemination, forwarding, printing, or copying of this e-mail is strictly prohibited. If
         you have received this e-mail in error, please notify the sender at NeunerPate immediately by
         telephone at 337-237-7000 or fax to 337-233-9450.




CONFIDENTIALITY STATEMENT

This e-mail and any files transmitted with it are confidential and are intended solely for the use of the individual or entity
to whom they are addressed. This communication may contain material protected by the attorney-client privilege. If you
are not the intended recipient or the person responsible for delivering the e-mail to the intended recipient, be advised
that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of this e-
mail is strictly prohibited. If you have received this e-mail in error, please notify the sender at NeunerPate immediately
by telephone at 337-237-7000 or fax to 337-233-9450.




                                                                                                                       EXHIBIT C
